DETAILED ACTION
This action is in response to the amendment filed on May 10, 2022. Claims 1-20 are pending. Of such, claims 1-7 represent a method, claims 8-14 represent a method, and claims 15-20 represent a system directed to encrypted key generation using pcell parameters and on-chip physically unclonable function values. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-11 filed on May 10, 2022, with respect to the rejection(s) of claim(s) 1-20  in view of Wentz, Tremlant, and Wang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Handschuh et al.  (US Publication 2020/0356085), hereinafter referred to as Handschuh, in view of Aissi et al. (US Publication 20150006601), hereinafter referred to as Aissi.
Regarding Claim 1, Handschuh discloses: 
A method comprising: and generating a public-private encryption key pair using the random number as a first seed number and using a second number generated by the number generation device in the IC, post- manufacturing, as a second seed number (In ¶134, Handschuh discloses “Connected to seed derivation module 115 or possibly directly with physically unclonable function 150 is a key generator 110. Key generator 110 is configured to produce a first cryptographic key. For example, the key generator 110 uses a key generation algorithm, to generate an RSA key. Below is a more detailed algorithm how RSA keys can be generated. Note that the first cryptographic key depends on the seed which depends on the output of physically unclonable function 150 which depends on random physical variations in hardware making up physically unclonable function 150.”).
Hanschuh does not explicitly teach the limitation of using a timestamp as an entropy source of a random number generator. 
Aissi discloses:
generating a timestamp value when designing an integrated circuit (IC) having a number generation device and a parameterized cell (In ¶ 67, Aissi discloses “In certain embodiments, the count and timing of the occurrence of the virtualization events 402 may be used as input to the RNG/PUF system 218. For example, in one embodiment, the timestamp for the VMexit may be used as input to the RNG/PUF system 218 as an entropy source.”); generating a random number from the timestamp value (In ¶ 67, Aissi discloses “In certain embodiments, the count and timing of the occurrence of the virtualization events 402 may be used as input to the RNG/PUF system 218. For example, in one embodiment, the timestamp for the VMexit may be used as input to the RNG/PUF system 218 as an entropy source.” And in ¶ 6, Aissi further discloses “techniques described herein allow for a software implementation of a random number generator and/or a physical unclonable function.”) 
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Hanschuh’s approach by utilizing Aissi’s approach of utilizing a timestamp as an entropy source as the motivation would be to make the input of the random number generator stronger and allow the user to control the entropy source. (see Aissi ¶ 33).
Regarding Claim 2, the combination of Handschuh and Aissi disclose:
The method according to claim 1, further comprising: manufacturing the IC; and generating the second number using the number generation device of a manufactured IC (In ¶145, Handschuh discloses “The enrollment phase may be in a secure location, e.g., the manufacturing plant or programming location of computing device 100.” And in ¶ 21, Handschuh further discloses “Deriving the second key from an output of the PUF avoids the need of storing the second key and it avoids the need of storing the first cryptographic key in secure storage.”).
Regarding Claim 3, the combination of Handschuh and Aissi disclose:
The method according to claim 2, wherein the public-private encryption key pair comprises a public key and a private key, and wherein the method further comprises storing the public key in the number generation device of the manufactured IC (In ¶34, Handschuh discloses “The first cryptographic key may be the private key and optionally the public key of a public/private key pair.” And in ¶ 31, Handschuh further discloses “Storing the first cryptographic key on a storage of the computing device may be done by storing information which allows to reproduce the first cryptographic key.”)
Regarding Claim 4, the combination of Handschuh and Aissi disclose:
The method according to claim 2, wherein the public-private encryption key pair comprises a public key and a private key, and wherein the method further comprises storing the private key separate from the manufactured IC (In ¶ 142, Handschuh discloses “For example the first cryptographic key may be used to secure a storage internal to the computing device. For example, computing device 100 may comprise a further storage (not shown). To increase the security of the further storage information that is stored on it is encrypted, for example using a public key. After information is retrieved from the further storage it may be decrypted, e.g., with the first cryptographic key.”).
Regarding Claim 5, the combination of Handschuh and Aissi disclose the limitations with respect to claims 1.
Hanschuh does not explicitly teach the limitation of using a timestamp as an entropy source of a random number generator. 
Aissi discloses:  
wherein the generating of the random number comprises applying a function to the timestamp value (In ¶ 29, Aissi discloses “A RNG may refer to a function designed to generate a sequence of numbers or symbols that lack any pattern, i.e. appear random.”).
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Hanschuh’s approach by utilizing Aissi’s approach of utilizing a timestamp as an entropy source as the motivation would be to make the input of the random number generator stronger and allow the user to control the entropy source. (see Aissi ¶ 33).
Regarding Claim 8, Handschuh discloses:
A method comprising: generating a third value by mapping the timestamp value to layout data of the parameter application (In ¶ 185, Handschuh discloses “The other public system parameters (p,q,y) may also be stored on the IC”); and generating a public-private encryption key pair using the random number as a first seed number and using a second number generated by the number generation device as a second seed number  (In ¶134, Handschuh discloses “Connected to seed derivation module 115 or possibly directly with physically unclonable function 150 is a key generator 110. Key generator 110 is configured to produce a first cryptographic key. For example, the key generator 110 uses a key generation algorithm, to generate an RSA key. Below is a more detailed algorithm how RSA keys can be generated. Note that the first cryptographic key depends on the seed which depends on the output of physically unclonable function 150 which depends on random physical variations in hardware making up physically unclonable function 150.”)..
Hanschuh does not explicitly teach the limitation of using a timestamp as an entropy source of a random number generator. 
Aissi discloses:
generating a timestamp value associated with a parameter application when a user of the parameter application triggers an aspect of the parameter application, wherein the user operates a computerized device to use the parameter application to produce an integrated circuit (IC) representation having a number generation device (In ¶ 67, Aissi discloses “In certain embodiments, the count and timing of the occurrence of the virtualization events 402 may be used as input to the RNG/PUF system 218. For example, in one embodiment, the timestamp for the VMexit may be used as input to the RNG/PUF system 218 as an entropy source.” And in ¶ 6, Aissi further discloses “techniques described herein allow for a software implementation of a random number generator and/or a physical unclonable function.”); generating a first value by mapping the timestamp value to first data of the user; generating a second value by mapping the timestamp value to configuration data of the parameter application (In ¶ 67, Aissi discloses “In certain embodiments, the count and timing of the occurrence of the virtualization events 402 may be used as input to the RNG/PUF system 218. For example, in one embodiment, the timestamp for the VMexit may be used as input to the RNG/PUF system 218 as an entropy source.”); generating a random number by applying a function to the first value, the second value, and the third value (In ¶ 29, Aissi discloses “A RNG may refer to a function designed to generate a sequence of numbers or symbols that lack any pattern, i.e. appear random.”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Hanschuh’s approach by utilizing Aissi’s approach of utilizing a timestamp as an entropy source as the motivation would be to make the input of the random number generator stronger and allow the user to control the entropy source. (see Aissi ¶ 33).
Regarding Claim 9, the combination of Handschuh and Aissi disclose:
The method according to claim 8, further comprising: producing manufactured IC devices according to the IC representation; and generating the second number using the number generation device of the manufactured IC devices (In ¶145, Handschuh discloses “The enrollment phase may be in a secure location, e.g., the manufacturing plant or programming location of computing device 100.” And in ¶ 21, Handschuh further discloses “Deriving the second key from an output of the PUF avoids the need of storing the second key and it avoids the need of storing the first cryptographic key in secure storage.”)..
Regarding Claim 10, the combination of Handschuh and Aissi disclose:
The method according to claim 9, wherein the public-private encryption key pair comprises a public key and a private key, and wherein the method further comprises storing the public key in the number generation device of the manufactured IC devices (In ¶34, Handschuh discloses “The first cryptographic key may be the private key and optionally the public key of a public/private key pair.” And in ¶ 31, Handschuh further discloses “Storing the first cryptographic key on a storage of the computing device may be done by storing information which allows to reproduce the first cryptographic key.”).
Regarding Claim 11, the combination of Handschuh and Aissi disclose:
The method according to claim 9, wherein the public-private encryption key pair comprises a public key and a private key, and wherein the method further comprises storing the private key separate from the IC devices (In ¶ 142, Handschuh discloses “For example the first cryptographic key may be used to secure a storage internal to the computing device. For example, computing device 100 may comprise a further storage (not shown). To increase the security of the further storage information that is stored on it is encrypted, for example using a public key. After information is retrieved from the further storage it may be decrypted, e.g., with the first cryptographic key.”)..
Regarding Claim 15, Handschuh discloses:
A system comprising: an interface adapted to interact with a user; a processor operatively connected to the interface (In ¶ 49, Handschuh discloses “In an embodiment, the computing device comprises or is comprised in any one of an RFID tag, smart card, mobile phone, set-top box, computer, laptop, netbook, a set-top box, an electronic circuit, etc. The electronic circuit may be an integrated circuit, e.g., a CMOS device.”); and electronic storage operatively connected to the processor (In ¶ 21, Handschuh discloses “Such components may include memory such as SRAM memory”), wherein the electronic storage is adapted to store a parameter application and user data (In ¶ 14, Handschuh discloses “The computing device is configured for storing the first cryptographic key on a storage of the computing device for later cryptographic use of the first cryptographic key on the computing device during a usage phase coming after the enrollment phase.”), wherein the user uses the parameter application to prepare an integrated circuit (IC) representation having a number generation device (In ¶ 27, Handschuh discloses “The seed may be used to initialize a pseudorandom number generator to generate the sequence.”), wherein the parameter application is adapted to generate a second value by mapping the timestamp value to configuration data of the parameter application, wherein the parameter application is adapted to generate a third value by mapping the timestamp value to layout data of the parameter application (In ¶ 185, Handschuh discloses “The other public system parameters (p,q,y) may also be stored on the IC”) , and wherein the parameter application is adapted to generate a public-private encryption key pair using the random number as a first seed number and using a second number generated by the number generation device as a second seed number (In ¶134, Handschuh discloses “Connected to seed derivation module 115 or possibly directly with physically unclonable function 150 is a key generator 110. Key generator 110 is configured to produce a first cryptographic key. For example, the key generator 110 uses a key generation algorithm, to generate an RSA key. Below is a more detailed algorithm how RSA keys can be generated. Note that the first cryptographic key depends on the seed which depends on the output of physically unclonable function 150 which depends on random physical variations in hardware making up physically unclonable function 150.”).
Hanschuh does not explicitly teach the limitation of using a timestamp as an entropy source of a random number generator. 
Aissi discloses:
wherein the parameter application is adapted to generate a timestamp value when the user of the parameter application triggers the parameter application through interaction with the interface  (In ¶ 67, Aissi discloses “In certain embodiments, the count and timing of the occurrence of the virtualization events 402 may be used as input to the RNG/PUF system 218. For example, in one embodiment, the timestamp for the VMexit may be used as input to the RNG/PUF system 218 as an entropy source.” And in ¶ 6, Aissi further discloses “techniques described herein allow for a software implementation of a random number generator and/or a physical unclonable function.”);  17/020,8954wherein the parameter application is adapted to generate a first value by mapping the timestamp value to first data of the user  (In ¶ 67, Aissi discloses “In certain embodiments, the count and timing of the occurrence of the virtualization events 402 may be used as input to the RNG/PUF system 218. For example, in one embodiment, the timestamp for the VMexit may be used as input to the RNG/PUF system 218 as an entropy source.” And in ¶ 6, Aissi further discloses “techniques described herein allow for a software implementation of a random number generator and/or a physical unclonable function.”);, wherein the parameter application is adapted to generate a random number by applying a function to the first value, the second value, and the third value (In ¶ 29, Aissi discloses “A RNG may refer to a function designed to generate a sequence of numbers or symbols that lack any pattern, i.e. appear random.”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Hanschuh’s approach by utilizing Aissi’s approach of utilizing a timestamp as an entropy source as the motivation would be to make the input of the random number generator stronger and allow the user to control the entropy source. (see Aissi ¶ 33).
Regarding Claim 16, the combination of Handschuh and Aissi disclose:
The system according to claim 15, further comprising manufacturing components adapted to produce manufactured IC devices according to the IC representation, wherein the parameter application is adapted to generate the second number using the number generation device of manufactured ones of the IC devices (In ¶145, Handschuh discloses “The enrollment phase may be in a secure location, e.g., the manufacturing plant or programming location of computing device 100.” And in ¶ 21, Handschuh further discloses “Deriving the second key from an output of the PUF avoids the need of storing the second key and it avoids the need of storing the first cryptographic key in secure storage.”).. 
Regarding Claim 17, the combination of Handschuh and Aissi disclose:
The system according to claim 16, wherein the public-private encryption key pair comprises a public key and a private key, and wherein the manufacturing components is adapted to store the public key in the number generation device of the manufactured IC devices (In ¶34, Handschuh discloses “The first cryptographic key may be the private key and optionally the public key of a public/private key pair.” And in ¶ 31, Handschuh further discloses “Storing the first cryptographic key on a storage of the computing device may be done by storing information which allows to reproduce the first cryptographic key.”). 
Regarding Claim 18, the combination of Handschuh and Aissi disclose:
The system according to claim 16, wherein the public-private encryption key pair comprises a public key and a private key, and wherein the manufacturing components is adapted to store the private key separate from the manufactured IC devices (In ¶ 142, Handschuh discloses “For example the first cryptographic key may be used to secure a storage internal to the computing device. For example, computing device 100 may comprise a further storage (not shown). To increase the security of the further storage information that is stored on it is encrypted, for example using a public key. After information is retrieved from the further storage it may be decrypted, e.g., with the first cryptographic key.”).. 
Claims 6-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Handschuh et al.  (US Publication 2020/0356085), hereinafter referred to as Handschuh, in view of Aissi et al. (US Publication 20150006601), hereinafter referred to as Aissi, in further view of Wentz (US Publication 2021/0091952), hereinafter referred to as Wentz.
Regarding Claim 6, the combination of Handschuh and Aissi disclose the limitations with respect to claim 1.
However, Hanschuh and Aissi do not explicitly teach the limitation of utilizing the parameters within a cell.
Wentz discloses:
wherein the designing of the IC comprises generating configuration data of the parameterized cell using a parameter application, and wherein the generating of the random number is based, in part, on the configuration data (In ¶ 31, Wentz discloses “In an embodiment, and continuing to refer to FIG. 2, simulation and/or physical manufacture of at least a secret generator 204a-b may incorporate one or more genuinely random processes, for instance as generated by a unique object (UNO) fingerprint, and/or a PUF (PUF) as described in further detail below, or any other disorder-based security primitive, defined as a function that creates challenge responses from a physical circuit that depend on unique features of that circuit, including without limitation microstructure features or elements that depend on random physical factors occurring or conferred during manufacture”). 
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Hanschuh’s and Aissi’s approach by utilizing Wentz’ approach of utilizing cell configuration data as the motivation would be to make the seeds of the encryption keys unpredictable as they are determined during the design process and thus would be difficult to simulate. (see Wentz ¶ 27).
Regarding Claim 7, the combination of Handschuh, Aissi, and Wentz disclose the limitations with respect to claim 6.
However, Hanschuh and Aissi do not explicitly teach the limitation of utilizing the parameters within a cell.
Wentz discloses:
further comprising generating layout data of the parameterized cell, and wherein the generating of the random number is based, in part, on the layout data (In ¶ 27, Wentz discloses “Where at least a secret generator 204a-b includes a physically unclonable function (PUF) as described below, user may design a circuit configured to produce an output of the PUF, without necessarily knowing what the output will be, aside from, as an example, a number of output pins by which output will be produced.”)
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Hanschuh’s and Aissi’s approach by utilizing Wentz’ approach of utilizing cell configuration data as the motivation would be to make the seeds of the encryption keys unpredictable as they are determined during the design process and thus would be difficult to simulate. (see Wentz ¶ 27).
Regarding Claim 12, the combination of Handschuh and Aissi disclose the limitations with respect to claim 8.
However, Hanschuh and Aissi do not explicitly teach the limitation of utilizing the parameters within a cell.
Wentz discloses:
wherein the generating of the first value further comprises applying a first function to the first data, wherein the generating of the second value further comprises applying a second function to the configuration data, and wherein the generating of the third value further comprises applying a third function to the configuration data (In ¶ 31, Wentz discloses “In an embodiment, and continuing to refer to FIG. 2, simulation and/or physical manufacture of at least a secret generator 204a-b may incorporate one or more genuinely random processes, for instance as generated by a unique object (UNO) fingerprint, and/or a PUF (PUF) as described in further detail below, or any other disorder-based security primitive, defined as a function that creates challenge responses from a physical circuit that depend on unique features of that circuit, including without limitation microstructure features or elements that depend on random physical factors occurring or conferred during manufacture”).. 
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Hanschuh’s and Aissi’s approach by utilizing Wentz’ approach of utilizing cell configuration data as the motivation would be to make the seeds of the encryption keys unpredictable as they are determined during the design process and thus would be difficult to simulate. (see Wentz ¶ 27).
Regarding Claim 13, the combination of Handschuh and Aissi disclose the limitations with respect to claim 8.
However, Hanschuh and Aissi do not explicitly teach the limitation of utilizing the parameters within a cell (In ¶ 31, Wentz discloses “In an embodiment, and continuing to refer to FIG. 2, simulation and/or physical manufacture of at least a secret generator 204a-b may incorporate one or more genuinely random processes, for instance as generated by a unique object (UNO) fingerprint, and/or a PUF (PUF) as described in further detail below, or any other disorder-based security primitive, defined as a function that creates challenge responses from a physical circuit that depend on unique features of that circuit, including without limitation microstructure features or elements that depend on random physical factors occurring or conferred during manufacture”)..
Wentz discloses:
further comprising generating the configuration data of the parameter application by applying a second function to parameter values of a configuration of a parameterized cell of the parameter application. 
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Hanschuh’s and Aissi’s approach by utilizing Wentz’ approach of utilizing cell configuration data as the motivation would be to make the seeds of the encryption keys unpredictable as they are determined during the design process and thus would be difficult to simulate. (see Wentz ¶ 27).
Regarding Claim 14, the combination of Handschuh and Aissi disclose the limitations with respect to claim 8.
However, Hanschuh and Aissi do not explicitly teach the limitation of utilizing the parameters within a cell (In ¶ 27, Wentz discloses “Where at least a secret generator 204a-b includes a physically unclonable function (PUF) as described below, user may design a circuit configured to produce an output of the PUF, without necessarily knowing what the output will be, aside from, as an example, a number of output pins by which output will be produced.”)
Wentz discloses:
further comprising generating the layout data of the parameter application by applying a second function to layout properties of a configuration of a parameterized cell of the parameter application. 
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Hanschuh’s and Aissi’s approach by utilizing Wentz’ approach of utilizing cell configuration data as the motivation would be to make the seeds of the encryption keys unpredictable as they are determined during the design process and thus would be difficult to simulate. (see Wentz ¶ 27).
Regarding Claim 19, the combination of Handschuh and Aissi disclose the limitations with respect to claim 15.
However, Hanschuh and Aissi do not explicitly teach the limitation of utilizing the parameters within a cell.
Wentz discloses:
wherein the parameter application generates the first value by applying a first function to the first data, wherein the parameter application generates the second value by applying a second function to the configuration data, and 17/020,8955wherein the parameter application generates the third value further by applying a third function to the configuration data (In ¶ 31, Wentz discloses “In an embodiment, and continuing to refer to FIG. 2, simulation and/or physical manufacture of at least a secret generator 204a-b may incorporate one or more genuinely random processes, for instance as generated by a unique object (UNO) fingerprint, and/or a PUF (PUF) as described in further detail below, or any other disorder-based security primitive, defined as a function that creates challenge responses from a physical circuit that depend on unique features of that circuit, including without limitation microstructure features or elements that depend on random physical factors occurring or conferred during manufacture”).. 
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Hanschuh’s and Aissi’s approach by utilizing Wentz’ approach of utilizing cell configuration data as the motivation would be to make the seeds of the encryption keys unpredictable as they are determined during the design process and thus would be difficult to simulate. (see Wentz ¶ 27).
Regarding Claim 20, the combination of Handschuh and Aissi disclose the limitations with respect to claim 15.
However, Hanschuh and Aissi do not explicitly teach the limitation of utilizing the parameters within a cell.
Wentz discloses:
wherein the parameter application is adapted to generate the configuration data of the parameter application by applying a second function to parameter values of a configuration of a parameterized cell of the parameter application (In ¶ 31, Wentz discloses “In an embodiment, and continuing to refer to FIG. 2, simulation and/or physical manufacture of at least a secret generator 204a-b may incorporate one or more genuinely random processes, for instance as generated by a unique object (UNO) fingerprint, and/or a PUF (PUF) as described in further detail below, or any other disorder-based security primitive, defined as a function that creates challenge responses from a physical circuit that depend on unique features of that circuit, including without limitation microstructure features or elements that depend on random physical factors occurring or conferred during manufacture”).. 
One in ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to modify Hanschuh’s and Aissi’s approach by utilizing Wentz’ approach of utilizing cell configuration data as the motivation would be to make the seeds of the encryption keys unpredictable as they are determined during the design process and thus would be difficult to simulate. (see Wentz ¶ 27).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramlall, US Patent Number 10,778,451, discloses a device and method for hardware timestamping with inherent security. 
Kloth, US Publication Number 2021/0312057, discloses a system for securely booting a chip to execute securely updated executable code. 
Ficke et al. US Patent Number 8,415,969, discloses a screening method for implementing physically unclonable functions. 
Stutzmann, EP 2,230,793, discloses an analog circuit approach to physical unclonable functions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492